Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 1 of 30. PageID #: 6416




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 NPF FRANCHISING LLC,                            )   CASE NO. 1:18 CV 277
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   JUDGE DONALD C. NUGENT
                                                 )
                                                 )   Magistrate Judge William H. Baughman, Jr.
                                                 )
 SY DAWGS, LLC,                                  )   MEMORANDUM OPINION
                                                 )
        Defendant.                               )


        This matter is before the Court on the Motion for Fees and Costs filed by Defendants,

 Joel Bartsch; Sy Dawgs, LLC; KTC Interests, LLC; Scrap Yard Fast Pitch, LLC; and, Connie A.

 May on July 12, 2019 (collectively “Sy Dawgs”). (Docket #212.) Sy Dawgs seeks an award of

 attorneys’ fees and costs in this action against Plaintiff, NPF Franchising LLC (“NPF”) and its

 attorneys from the Buchalter law firm (“Buchalter”), pursuant to the Court’s inherent power to

 sanction bad faith, vexatious, wanton or oppressive conduct; pursuant to the fee-shifting clause

 set forth in the Parties’ Non-Disclosure and Non-Competition Agreement; and, under Rule 37 as

 sanctions for discovery abuses.

        Upon completion of briefing, Sy Dawgs’ Motion for Fees and Costs was referred to

 Magistrate Judge William H. Baughman, Jr. for a Report and Recommendation. A hearing on

 Sy Dawgs’ Motion was held before Magistrate Judge Baughman on July 13, 2020.
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 2 of 30. PageID #: 6417




        On September 24, 2020, Magistrate Judge Baughman issued his Report and

 Recommendation. (Docket #239.) The Magistrate Judge recommends the Motion for Fees and

 Costs filed by Sy Dawgs be granted and, that pursuant to Fed. R. Civ. P. 37, NPF and its lawyers

 of record be held jointly and severally liable for attorneys’ fees, expenses and costs in the

 amount of $224,863.80, with post-judgment interest as calculated under 28 U.S.C. § 1961, as

 sanctions for discovery violations in this case.

 I.     Factual and Procedural Background.

        NPF operates the National Pro Fastpitch League (“the League”), a women’s professional

 softball league in which the Sy Dawgs participated. (Complaint at Paragraph 2.) The

 relationship between NPF and Sy Dawgs was governed by a Franchise Agreement and a Non-

 Disclosure and Non-Competition Agreement (“the Agreements”). (Id. at Paragraph 1.)

        On February 2, 2018, NPF filed its “Verified Complaint for Temporary Restraining

 Order, Preliminary and Permanent Injunctions, Money Damages and Other Relief,” against SY

 Dawgs. (Id. at Paragraph 2.) In its Complaint, NPF alleged Sy Dawgs breached the terms of the

 Agreements by competing with NPF; announcing its withdrawal from the League; forming a

 new team and entering into direct competition with the League; directly soliciting NPF’s

 suppliers, sponsors and media partners; and, failing to pay NPF under the Agreements. As

 summarized by the Magistrate Judge, “after two and a half years of litigation,” NPF “never got

 the temporary restraining order it had sought in its three complaints; lost a preliminary injunction

 motion and a petition for writ of mandamus; was compelled twice to produce discovery; and was

 sanctioned for non-compliance with a court order.” (Report and Recommendation at p. 219.)

        In late March 2019, Sy Dawgs sought dismissal of this case pursuant to Fed. R. Civ. P.

 37, as a sanction for NPF’s “repeated and ongoing” discovery violations.      (Docket #s 178 and


                                                    -2-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 3 of 30. PageID #: 6418




 182.) On July 5, 2019, in the face of an imminent ruling on Sy Dawgs’ pending Motions to

 Dismiss, NPF moved to voluntarily dismiss its case with prejudice. (Docket #211.) On July 18,

 2019, this Court issued an Order granting NPF’s Motion, dismissing the case with prejudice and

 stating as follows:

              Plaintiff has moved to voluntarily dismiss this action with prejudice.
        (ECF #211). Plaintiff’s Motion to Voluntarily Dismiss this Action is GRANTED.
        Accordingly, this action is DISMISSED WITH PREJUDICE.

                 Defendants’ have filed a Motion for Costs and Fees. (ECF #212) Plaintiff
        shall file a response to that motion by August 1, 2019. Defendants may file a
        reply by August 6, 2019.

 (Docket #213.)

        A.      Discovery.

        Prior to NPF’s Motion to Voluntarily Dismiss this Action with Prejudice, this case was

 repeatedly and unduly complicated and prolonged by the failures of NPF and its attorneys to

 meaningfully or honestly participate in the discovery process. Buchalter and its attorneys Tracey

 A. Warren and Kathryn Boyd Fox, entered an appearance in this case and were admitted, pro hac

 vice, as Counsel for NPF in late August 2018. (Docket #s 86, 87 and 89.) Buchalter attorneys

 Rick A. Waltman and J. Patrick Allen were added, pro hac vice, in December 2018. (Docket #s

 141 and 142.) The Buchalter attorneys were Counsel of Record during a string of discovery

 disputes which, in part, underlie Sy Dawgs’ Motion for Fees and Costs.1

        In his Report and Recommendation, the Magistrate Judge detailed NPF’s failure to

 comply with its discovery obligations; Sy Dawgs’ efforts to compel NPF’s compliance with

   1

           Attorneys from the Meyers, Roman, Friedberg & Lewis Law Firm and the
   Sherman Boseman Legal Group were retained as local counsel. Their involvement in the
   case is not relevant to the instant motion and Sy Dawgs does not seek fees and costs from
   either.

                                                -3-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 4 of 30. PageID #: 6419




 discovery; and, Sy Dawgs’ requests for sanctions. The Magistrate Judge set forth the following:

                The SY Dawgs’ first motion for attorney’s fees, costs and expenses came
        in June 2018 – only four months into the litigation. The District Judge adopted
        my report and recommendation, and denied the motion without prejudice as
        premature. The SY Dawgs’ second sanctions motion regarding non-attendance at
        a status conference was prompted when no one appeared on NPF’s behalf at the
        Court’s status conference on August 9, 2018 despite proper notification. That
        particular docket entry reflected the growing problems with discovery from NPF.
        Besides documenting that no one had showed up on NPF’s behalf, the entry noted
        that “Defendant has attempted to obtain discovery by issuing subpoenas, etc. No
        one has properly responded.’”

                About three weeks later, the District Judge permitted NPF to replace its
        lawyers. This could have been a chance for a fresh start, but it proved not to be
        so. Less than a month later, the SY Dawgs filed their third motion for sanctions
        and this time with a motion to compel discovery. The District Judge denied the
        motion for discovery sanctions, noting: “but may be re-visited as case proceeds.”
        The District Judge, however, granted the motion to compel “inasmuch as
        [plaintiff’s] counsel has represented to Court & counsel that all requested
        information has been disclosed. No sanctions at this time.”

                The volume increased. Two weeks later, the SY Dawgs filed a fourth
        motion for sanctions and two months after that a second motion to compel
        discovery. As I noted above, NPF filed its own motion for discovery sanctions
        and to compel discovery later that day. But any similarities between the parties’
        respective filings ended with the captions.

                Less than a month later, the District Judge denied NPF’s motion to compel
        discovery and its motion for discovery sanctions, finding “no reason to doubt
        Defendants’ assurances to the Court that all responsive discovery has been
        provided”; granted the SY Dawgs’ motion to compel discovery; and denied the
        SY Dawgs’ motion for discovery sanctions, but again giving a warning. “The
        issue of sanctions may be revisited, if warranted, when the litigation of Plaintiff’s
        claims has concluded.” The District Judge also found that the discovery the SY
        Dawgs sought “is relevant to the claims raised against Defendants and production
        will not [sic] unduly burdensome or expensive.”

                When NPF failed to respond to the SY Dawgs’ discovery requests within
        14 days or to certify that it had fully responded to all of those requests and that
        there was nothing responsive left to produce, as the District Judge had ordered it
        to do, the SY Dawgs filed their fifth motion for sanctions. The District Judge’s
        patience was wearing thin. The motion was granted, and NPF was ordered to file
        an affidavit or declaration of its corporate representative certifying that NPF “has
        fully complied with the Defendants’ discovery requests at issue by Friday, March


                                                 -4-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 5 of 30. PageID #: 6420



        22, 2019. In addition, the Court also orders Plaintiff’s counsel to file a similar
        certification of compliance by counsel on or before March 22, 2019. Failure to
        comply with this Order will result in sanctions, up to and including dismissal of
        Plaintiff’s action.” The parties were also directed to file an agreed upon
        protective order by March 22, 2019. Another warning to NPF came with this
        order. “Again, any monetary sanctions for Plaintiff’s repeated discovery
        instransigence will be addressed at the conclusion of this action.”

 (Report and Recommendation at pp. 26-28.) The Magistrate Judge noted that “NPF and its

 lawyers chose at their peril to adopt a tit-for-tat strategy, ignoring the District Judge’s clear

 warnings . . . ,” failed to follow the Court’s briefing schedule and made its own rules regarding

 motion and discovery practice. (Report and Recommendation at pp. 24-25.)

        On March 22, 2019, NPF attorney Tracy A. Warren filed an Affidavit, stating, “Plaintiff

 is unable to certify that it has produced all information in its possession responsive to the

 requests at issue due to pending discovery from Defendants and third parties that could affect the

 pertinence of certain documents and requests.” (Docket #175.) NPF then filed a Petition for

 Writ of Mandamus with the Sixth Circuit on March 27, 2019 (Sixth Circuit Case No. 19-3242),

 asking the Appellate Court to vacate this Court’s January 25, 2019 Discovery Order.

        On May 21, 2019, the Sixth Circuit denied NPF’s Motion for Writ of Mandamus, stating

 as follows:

                 Plaintiff NPF Franchising, LLC (NPF) petitions for an expedited writ of
        mandamus and to stay further proceedings in the district court pending a ruling on
        its petition. It asks that the district court be instructed to vacate its January 25,
        2019 order denying NPF’s motion to compel discovery and granting defendants’
        motion to compel. Defendants oppose a stay.

                                                ***

                When the district court entered its January 25, 2019 order, “the
        parties [did] not assert that any of the information requested [was] somehow
        privileged.” NPF does not dispute that finding. And when it subsequently
        claimed that a particular document contained confidential information, the
        district court addressed NPF’s concern by directing the parties to file an
        agreed protective order. A district court's discovery-related rulings are reviewed

                                                   -5-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 6 of 30. PageID #: 6421



         “under the highly deferential abuse-of-discretion standard.” Loyd v. Saint Joseph
         Mercy Oakland, 766 F.3d 580, 588 (6th Cir. 2014). Given this standard, NPF has
         failed to demonstrate a clear and indisputable right to the relief it seeks, and we
         conclude that the extraordinary remedy of mandamus is not warranted.

               The petition for a writ of mandamus is DENIED, and the request for a stay
         is DENIED as moot.

 In re NPF Franchising, Sixth Circuit Case No. 19-3242, Docket #10 (emphasis added).

         On May 23, 2019, this Court held a hearing on NPF’s Motion for Default Judgment and

 on Sy Dawgs’ two Motions to Dismiss. Testimony from the May 23, 2019 hearing, quoted by

 the Magistrate Judge, further explains NPF’s pattern of conduct relative to discovery:

                 MR. HARTER (Counsel for Sy Dawgs): There was a belief at that time
         [May 29, 2018 when this Court adopted the Magistrate Judge’s Report and
         Recommendation that NPF’s Motion for a Preliminary Injunction be denied] that
         the case would be dismissed, certainly among the Defendant and I think perhaps
         by the Court. When it became clear that that was not the case, the Defendant sent
         out written discovery. They sent out subpoenas to the Plaintiff’s parent company
         for documents, and they requested depositions of the corporate reps of those two
         entities.

                In eleven months since then, the Plaintiff has failed to answer virtually
         every interrogatory. They have failed to provide responses to virtually every
         request, and their parent -- their parent has failed to provide documents in
         response to the subpoena, and both they and their counsel have twice failed to
         appear for subpoenaed and noticed depositions.

 (Docket #197 at p. 4.)

         Defense counsel provided another example of NPF’s transgressions later in the hearing:

                  MR. HARTER: We asked for their by-laws and their minute meetings
         [sic] from when our team left the league. Those documents are relevant and
         responsive. What does the league say internally about our departure? No
         production. We have asked for their bank statements. Have their financial
         accounts changed since we left the league? We know they have bank accounts.
         We’ve seen them from before the preliminary injunction. We asked for them
         since. No production, not one. We asked for the parents’ financial records. No
         production.

 (Id. at p. 34.)


                                                 -6-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 7 of 30. PageID #: 6422



         Similar problems were recounted with regard to the scheduling of depositions:

                 MR. HARTER: We have documented over a dozen instances where we
         attempted to cooperate with the Plaintiff’s counsel to secure dates. I’ve never had
         a party simply not show up for a deposition. I have certainly never had it twice
         but in this case, despite requests ahead of time, to set those up, despite the serving
         of notices and subpoenas in plenty of time, despite saying these dates don’t work
         we will pick a different date, despite saying the location doesn’t work we will
         pick a different location.

 (Id. at pp. 8, 34-41.)

         That hearing also revealed a concern that NPF, in its filings with the Court of Appeals,

 may have misrepresented to this Court the degree to which it had complied with its discovery

 obligations. While it had previously represented to this Court that it had complied with all of Sy

 Dawgs’ discovery requests, NPF later represented to the Court of Appeals that there were

 “potentially thousands” of responsive documents it had not yet produced. (Report and

 Recommendation at pp. 29-31.)

         B.      Magistrate Judge Baughman’s Report and Recommendation.

         Based upon his review of the entire record in this case, the Magistrate Judge recommends

 the Motion for Fees and Costs filed by Sy Dawgs be granted and, that pursuant to Fed. R. Civ. P.

 37, NPF and its lawyers of record be held jointly and severally liable for attorneys’ fees and

 costs in the amount of $224,863.80, with post-judgment interest as calculated under 28 U.S.C. §

 1961, as sanctions for discovery violations in this case. The Magistrate Judge found as follows:

                 NPF and its attorneys failed to cooperate in discovery at least due to their
         willfulness and fault, and possibly their bad faith. The SY Dawgs were seriously
         prejudiced by NPF’s failure to cooperate in discovery. The docket highlights set
         forth earlier in this report and recommendation paint only part of the picture of
         the problems the SY Dawgs faced due to NPF’s repeated discovery
         intransigence. The warnings from the Court about possible sanctions
         couldn’t be any clearer. The District Court posed the question of whether lesser
         sanctions could be imposed short of dismissal, even gave NPF’s lawyers time to
         brief the issue. No briefing was forthcoming except for a repeat of NPF’s
         insistent denial of having done nothing wrong. No accommodation was ever

                                                  -7-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 8 of 30. PageID #: 6423



        reached.

                After reviewing the record in this case and hearing argument from
        the parties’ counsel on the SY Dawgs’ pending motion, I find that the numerous
        discovery violations committed by NPF and its lawyers as set forth by the SY
        Dawgs during the May 23, 2019 hearing before the District Judge, reiterated
        during oral argument before me on July 13, 2019, and highlighted in the SY
        Dawgs’ written submissions in conjunction with their pending motion did in
        fact occur. I further find that those violations, all of which implicated
        both NPF and its lawyers, continued unabated notwithstanding the District
        Court’s orders requiring NPF’s compliance with the SY Dawgs’ discovery
        requests, requests made by the District Court, and the federal discovery rules
        governing civil cases. For these foregoing reasons, I recommend that the District
        Judge grant the SY Dawgs’ pending motion.

                                               ***

                The summary chart of selected docket entries I set forth earlier reflects
        shameful litigation. In no case should any litigant have to file so many motions
        for sanctions or so many motions to compel basic discovery that the Court found
        to be relevant and fundamental to the case. Had NPF complied with the rules and
        provided that discovery when it was supposed to, the opportunities to bring this
        case to a quick resolution would have increased significantly.

 (Report and Recommendation at pp. 34-35, 41. Emphasis added.)

        The Magistrate Judge declined to recommend an award of fees based on the fee-shifting

 provision of the Parties’ Agreements, and declined to recommend an award of fees based on the

 Court’s inherent power to sanction bad faith conduct.

        C.      The Parties’ Objections to the Report and Recommendation and Additional
                Briefing.

        Both Parties filed Objections to the Report and Recommendation. The bases for those

 objections, along with a summary of the Parties’ additional motions, briefing and relevant Court

 rulings, are as follows:

        •       Sy Dawgs’ Objections to the September 24, 2020 Report and Recommendation
                (Docket #240). Filed October 8, 2020.

                Sy Dawgs objects to the Magistrate Judge’s Report and Recommendation to the
                extent that the Magistrate Judge did not ultimately find and recommend that an

                                                -8-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 9 of 30. PageID #: 6424



              award of full legal fees and costs under the Court’s inherent authority to sanction
              “bad faith” litigation was appropriate. Alteratively, Sy Dawgs argues that if the
              Court agrees with the Magistrate Judge that attorneys’ fees and costs should only
              be awarded as sanctions under Rule 37 for discovery violations, that the Court
              award 100% of the fees and costs incurred during the discovery period, with no
              reduction.

        •     NPF’s Objections to the Report and Recommendation Re Motion for Fees and
              Costs (Docket #241). Filed October 8, 2020.

              NPF objects to the Magistrate Judge’s Report and Recommendation, arguing it
              does not owe Sy Dawgs’ attorneys’ fees under any theory (whether pursuant to
              the Court’s inherent authority to sanction bad faith conduct, pursuant to the fee
              shifting provisions of the Parties’ Agreements, or as discovery sanctions).
              Alternatively, NPF argues that should any fees be awarded to Sy Dawgs, such
              fees should be limited to sanctions under Rule 37 for discovery misconduct. NPF
              argues that contrary to the Magistrate Judge’s representation, it did challenge Sy
              Dawgs’ expenses and fee submissions, but that it was not afforded an opportunity
              to argue regarding the specific time entries because the Court had not yet made a
              determination on whether any fees were owed and that Magistrate Baughman did
              not invite argument on specific time entries. NPF sets forth several challenges to
              certain items included in the Magistrate Judge’s calculation of fees, including a
              brief reference to the Magistrate Judge’s findings regarding joint and several
              liability among NPF and its attorneys.

        •     Buchalter’s Request for Extension of Time to Intervene, File Objections on
              Behalf of Buchalter Law Firm and Request to Withdraw as Counsel of Record.
              (Docket #242). Filed October 14, 2020.

              Citing Ohio Rule of Professional Conduct 1.16(b)(5)(6)(9), Buchalter stated that
              its representation of NPF had “resulted in an unreasonable financial burden on
              Buchalter;” that NPF had “failed to substantially fulfill an obligation financial or
              otherwise;” and, that NPF had been given “reasonable warning of Buchalter’s
              withdraw [sic] unless the obligation is fulfilled.” Buchalter requested an
              extension of time to intervene and file objections to the Report and
              Recommendation on its own behalf.

        •     Motion by Buchalter to Withdraw as Counsel for Plaintiff. (Docket #244.) Filed
              October 19, 2020.

              Buchalter asserted that it had done no substantive work on this case since it filed
              its Motion to Voluntarily Dismiss with Prejudice on July 18, 2019 and asserted a
              conflict of interest between Buchalter and NPF, stating that NPF “failed to pay,
              communicate, and/or otherwise cooperate with Buchalter over a prolonged period
              throughout the litigation” and that “continued representation under the current
              circumstances, has and continues to severely prejudice Buchalter and its

                                               -9-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 10 of 30. PageID #: 6425



              effectiveness as an advocate.” Buchalter asserted that representation of NPF
              resulted in an unreasonable financial burden and that the representation had been
              rendered unreasonably difficult by NPF.

        •     Sy Dawgs’ Response to Buchalter’s Motion to Withdraw as Counsel. (Docket
              #245.) Filed October 21, 2020.

              Sy Dawgs argued that there was no valid basis upon which to allow Buchalter to
              withdraw; that the record did not support the claimed reasons for withdrawal; that
              the Motion was strategically-timed and intended to be coercive in nature; and,
              that granting the Motion would severely prejudice Sy Dawgs.

        •     Memorandum Opinion and Order. (Docket #246.) Issued October 23, 2020.

              The Court denied Buchalter’s Extension of Time to Intervene, File Objections on
              Behalf of Buchalter Law Firm and Request to Withdraw as Counsel of Record
              (Docket #242) and Motion to Withdraw as Counsel (Docket #244). The Court
              stated as follows:

                     The Court was unaware of any purported deterioration in the relationship
                     between NPF and Buchalter prior to Buchalter's October 14, 2020 filing.
                     The Docket reflects ongoing communication and active representation up
                     until the filing of the instant Request/Motion; Counsel for SY Dawgs
                     indicates that it discussed settlement with opposing Counsel as late as
                     October 12, 2020; and, there is no indication that the Court was ever
                     informed of a breakdown in communications or other circumstances
                     warranting withdrawal at any time prior.

                     Buchalter's asserted “conflict of interest” likely stems from the fact that
                     the Magistrate Judge recommends joint and several liability for attorney
                     fees and costs, as Buchalter now seeks to withdraw, intervene, and file
                     objections on its own behalf. However, Buchalter has known since the
                     time NPF initially filed its Motion for Attorney Fees and Costs on July 12,
                     2019 – well over a year ago – that SY Dawgs sought attorneys’ fees and
                     costs not only from NPF, but also from Buchalter as a discovery sanction.
                     Buchalter and its attorneys continued to represent NPF throughout
                     proceedings related to SY Dawgs' Motion for Fees and Costs – including
                     throughout briefing, during oral arguments, and in filing objections to the
                     Magistrate Judge's Report and Recommendation on October 8, 2020. For
                     over a year, Buchalter had ample opportunity to address the question of
                     whether Buchalter should be sanctioned for its conduct during this case
                     but failed to do so and never sought to withdraw from the case on the basis
                     of conflict or a breakdown in communications until faced with the
                     possibility of being held liable for fees and costs. All of the issues
                     between the Parties to this case have been litigated and all that remains is
                     a final decision from the Court on the Magistrate Judge's Report and

                                             -10-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 11 of 30. PageID #: 6426



                     Recommendation. There is no legitimate basis under the facts and
                     circumstances of this case to permit Buchalter to withdraw as Counsel at
                     this late and final stage in proceedings.

              The Court allowed Buchalter additional time to field Supplemental Objections to
              the Report and Recommendation.

        •     Buchalter Law Firm’s Supplemental Objections to Report and Recommendation
              Re Motion for Fees and Costs. (Docket #247.) Filed October 30, 2020.

              Buchalter filed objections separate and apart from those it filed on behalf of its
              client, NPF. Buchalter argues that while Sy Dawgs “repeatedly complain about
              Plaintiff’s case, alleged actions, and assumed motivations,” Sy Dawgs’ Motion is
              devoid of “any facts, analysis, argument, or authority establishing any award of
              sanctions against Buchalter.” Buchalter states that the only reference in Sy
              Dawgs’ Motion to holding Buchalter liable is found in a single heading and
              asserts that the Magistrate Judge’s determination that Buchalter should be held
              jointly and severally liable for sanctions was made “sua sponte” and “without due
              process of law.” Buchalter argues that it was never given notice and an
              opportunity to be heard on the issue of joint and several liability and requested
              “an opportunity to be heard” before the Court imposed sanctions against
              Buchalter. (Docket #247 at p. 2.)

        •     Sy Dawgs’ Response to Buchalter’s Supplemental Objections to Report and
              Recommendation Re Motion for Fees and Costs. (Docket #248.) Filed
              November 9, 2020.

              Sy Dawgs argues that Buchalter was Counsel of Record during all times relevant
              to the Magistrate Judge’s decision that attorneys’ fees and costs should be
              awarded as discovery sanctions in this case. Sy Dawgs argues that sanctions
              against Buchalter are available under several theories, all of which were
              referenced prior to the Report and Recommendation and included therein and that
              Buchalter had notice of Sy Dawgs’ intent to pursue sanctions against Buchlater
              and multiple opportunities to respond. Sy Dawgs cites testimony from the
              hearing before Magistrate Judge Baughman in which Magistrate Judge Baughman
              specifically asked whether Sy Dawgs was seeking sanctions against both NPF and
              its Counsel, to which Counsel for Sy Dawgs responded, “Yes” and “The Plaintiff,
              its parent entity, NPF Media, and their counsel, the Buchalter firm.” Magistrate
              Judge Baughman immediately asked Counsel for Buchalter for its argument
              regarding the same, yet none was offered. Sy Dawgs notes that no sanctions
              award has been entered yet in this case; that the Court has stated on multiple
              occasions that sanctions would be revisited at the end of this case, including one
              instance in which the Court ordered NPF and Buchalter each to certify
              compliance with the Court’s prior discovery order, which it never did; and, that
              Buchalter’s Supplemental Objections “are the very opportunity to be heard that
              Buchalter asserts it has never received.” (Docket #248 at p. 9.) Sy Dawgs argues

                                             -11-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 12 of 30. PageID #: 6427



                that joint and several liability for sanctions should be entered against the entire
                firm and the individual attorneys without apportionment.

         •      Buchalter’s Reply in Support of Supplemental Objections to Report and
                Recommendation. (Docket #249.) Filed November 13, 2020.

                Buchalter states that the “sole issue presented by the Supplement is the absence of
                due process.” Buchalter argues that “merely being counsel of record during
                discovery disputes is insufficient to satisfy due process and provides no basis for
                a purported factual finding of ‘the role Buchalter played’ to support an award of
                sanctions.” Buchalter argues that the Court cannot satisfy due process “without
                any inquiry into the person’s share of responsibilty.” In sum, Buchalter argues
                that Sy Dawgs failed to establish that sanctions are warranted; that Buchalter and
                its attorneys had no notice that they may be subject to joint and several liability in
                the event the Court ordered sanctions; and, that Buchalter had no opportunity to
                be heard.

         •      Sy Dawgs’ Response to Buchalter’s Reply in Support of Supplemental Objections
                to Report and Recommendation. (Docket #250.) Filed November 18, 2020.

                Sy Dawgs reiterates its previous argument that Buchalter had notice and an
                opportunity to be heard on the issue of sanctions against both NPF and Buchalter.

         Briefing of the Parties’ Objections to the Report and Recommendation was complete on

  November 18, 2020. The Court promptly and comprehensively reviewed the same and, on

  November 20, 2020, issued an Order stating as follows:

         A hearing regarding the issue of the Buchalter Law Firm’s liability for fees
         and costs is hereby scheduled for Friday, January 8, 2021 at 9:00 a.m.

  (Docket #251.)

         Due to scheduling conflicts, the hearing was ultimately reset for February 18, 2021. At

  3:00 p.m. on February 17, 2021, the day before the scheduled hearing, NPF filed a one sentence

  “Motion to Continue Hearing,” requesting a two-week continuance “due to sudden computer

  server issues disrupting access to documents for this matter.” (Docket #253.) Sy Dawgs filed an

  Objection to NPF’s Motion to Continue that same day at 6:00 p.m., noting that the hearing date

  had been reset three weeks earlier; that the substance of the hearing had been known to Buchalter


                                                 -12-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 13 of 30. PageID #: 6428



  for months; and, that it had offered to provide any documents in its possession needed by

  Buchalter, but Buchalter replied within minutes declining the invitation. (Docket #254.) Three

  months had elapsed between this Court’s original Order scheduling the hearing on Buchalter’s

  liability for fees and costs and the February 18, 2001 hearing date – giving the Parties ample

  time to prepare and/or file any additional motions or briefing they felt necessary, yet nothing was

  filed.    D.    February 18, 2021 Hearing Regarding Buchalter’s Liability for Fees and
                  Costs.

           The Court issued no ruling on NPF’s late Motion to Continue and the hearing proceeded

  as scheduled on February 18, 2021. (Docket #258.) Appearing on behalf of NPF/Buchalter

  were Tracy Warren and Kathryn Fox. Appearing on behalf of Sy Dawgs were William Harter

  and Yazan Ashrawi.

           Ms. Warren argued that Buchalter, its attorneys and NPF have been denied due process

  with regard to the Magistrate Judge’s determinations that Sy Dawgs was entitled to attorneys’

  fees and costs as discovery sanctions in this case and that Buchalter, its attorneys and NPF

  should be held jointly and severally liable. Citing KCI USA, Inc. v. Healthcare Essentials, Inc.,

  797 Fed. Appx. 1002 (6th Cir. 2020), Ms. Warren argued that prior warnings, references, and

  suggestions that the individual attorneys in this case have engaged in misconduct and may be

  subject to sanctions are insufficient to satisfy the due process requirements of fair notice or an

  opportunity to be heard. (Docket #258 at p. 3.)

           Ms. Warren asserted that none of the attorneys in this case were ever told what they have

  done wrong, nor were they informed by the Court that they should be prepared to discuss their

  conduct in the future; were not given an “opportunity to argue why [their] conduct was not

  sanctionable and bad faith;” and, that they were “given leave to object without more.” (Id. at pp.

  4-6.) Ms. Warren argued that notice regarding sanctionable conduct must “happen during the

                                                  -13-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 14 of 30. PageID #: 6429



  pendency of the litigation,” that the Rule 37 Motions filed in this case did not put the attorneys

  on notice of the possibility of joint and several liability and, therefore, that the Magistrate

  Judge’s Report and Recommendation that NPF’s attorneys be held jointly and severally liable

  for attorneys’ fees as costs and sanctions in this case was issued without due process. (Id. at p.

  10.) Ms. Warren stated that Rule 37 sanctions require a show cause order and an evidentiary

  hearing, and argued that the Court’s hearing notice “did not tell any individual attorneys to

  appear, nor did it tell any individual attorneys what they did wrong, nor did it afford an order to

  show cause to defend the conduct.” (Id. at p. 11.)

         On behalf of Sy Dawgs, Mr. Harter argued that Sy Dawgs is entitled to recoup fees and

  costs in this case, against NPF, the Buchalter Law Firm and the individual attorneys, jointly and

  severally. Mr. Harter noted that all of the discovery disputes in this case arose during

  Buchalter’s representation of NPF; that the discovery abuses in this case were pervasive; that the

  Court issued multiple discovery orders against NPF and Buchalter; and, that through the

  Buchalter firm, NPF misrepresented its compliance with court-ordered discovery in this case.

  (Id. at p. 16.) Mr. Harter argued the Court should impose sanctions under Rule 37 and that the

  question of whether SY Dawgs sought sanctions against NPF, Buchalter and its attorneys, jointly

  and severally, was directly posed by the Magistrate Judge, thereby putting Buchalter and its

  attorneys on notice. (Id. at pp. 16-18.) Further, Mr. Harter argued that although the Magistrate

  Judge chose to award attorneys’ fees and costs only as a discovery sanction, bad faith has

  permeated this case. (Id. at p. 19.) Mr. Harter states that Sy Dawgs’ fees and costs are

  reasonable; that its invoices were submitted to the Magistrate Judge prior to the hearing on Sy

  Dawgs’ Motion for Fees; and, that despite offering to discuss the itemized fees during said

  hearing, neither the Court nor Buchalter raised any questions. (Id. at p. 20.)


                                                   -14-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 15 of 30. PageID #: 6430



          After Counsel for both Parties had addressed the Court, the Court asked Ms. Warren if

  the Buchalter Law Firm had any evidence or witnesses it would like to present, to which Ms.

  Warren responded, “[w]e’re not prepared for that at this time.” (Transcript at p. 21.) Ms.

  Warren stated, “The whole point of this is we were not afforded due process. If the Court wants

  to set an evidentiary hearing on Buchalter’s actions alone, we certainly are open to that, but

  that’s not before the Court right now.” (Id. at pp. 21-22.) The following discussion then

  occurred:

          The Court:     Why would you say that’s not before the Court? That’s exactly what
                         we’re here for.

          Ms. Warren: There’s no notice of that Your Honor. There’s no notice for us to call
                      witnesses. There’s no notice for us to go ahead and provide that such [sic]
                      evidence. . . .

          The Court:     Hold it. Hold it. Hold it. How do you say there’s no notice? You asked
                         for a hearing. I - - this is a very unusual procedure because you had an
                         opportunity before Judge Baughman, Magistrate Judge Baughman, you
                         had an opportunity to respond to the defendants’ motion for sanctions, and
                         you knew in his motion, or its motion, and you knew when you were
                         before Judge Baughman, that they were asking for sanctions against not
                         only NPF but also against Buchalter law firm and you individually. Am I
                         right?

          Ms. Warren: No, I did not know that, Your Honor.

  (Id. at p. 22.)

          The Court then directed Ms. Warren to the transcript of the Parties’ July 13, 2020 hearing

  before Magistrate Judge Baughman, noting that during the hearing, Mr. Harter explicitly asked

  for sanctions against NPF and its attorneys. (Id. at p. 23.) Ms. Warren argued that Mr. Harter

  asked for sanctions against Buchalter and the individual lawyers as an “afterthought” in the

  context of the Court’s inherent power to sanction bad faith conduct, not under Rule 37, and

  “never provided evidence of what Buchalter did.” (Id. at p. 23.) Ms. Warren argued that to


                                                 -15-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 16 of 30. PageID #: 6431



  satisfy due process, “articulable, particularized conduct” on the part of the attorneys needs to be

  identified. (Id. at p. 24.) The following discussion ensued:

          The Court:     Whose bad faith or misconduct would have been at issue other than
                         Buchalter’s and yours?

          Ms. Warren: Your Honor, it’s – they have – this is their burden to prove. This is not
                      our burden to disprove. They have to provide the particularized conduct.
                      They have to articulate that so we have the proper due process.

          The Court:     But didn’t you just tell me before that you never had notice of this?

          Ms. Warren: We had no particularized evidentiary facts that Buchalter, Meyers,
                      Roman, Boseman did anything wrong in –

          The Court:     How about during the pendency of the case, the fact that I granted a
                         number of motions to compel, and then I reserved ruling on sanctions
                         against you until the conclusion of the case, wasn’t that notice?

          Ms. Warren: Not as to Buchalter, Your Honor. There is – there are those rulings, but
                      not as to Buchalter to say what we did particularly in those issues.

  (Id. at p. 24.)

          Ms. Warren argued that despite the fact that the Court scheduled the hearing on the issue

  of Buchalter’s joint and several liability, the hearing did not constitute an evidentiary hearing for

  purposes of Rule 37 sanctions and was not identified by the Court as “an evidentiary hearing” in

  its Order. (Id. at p. 26.) Ms. Warren stated that Mr. Harter never briefed the issue of individual

  attorney liability so “nobody knows who did what” and that “there is no evidence on the record

  that Buchalter did anything sanctionable during the pendency of this litigation.” (Id. at p. 35.)

          The Court also addressed Buchalter’s Motion to Continue, filed less than 24 hours prior

  the hearing:

          The Court:     Do you have any evidence you wish to offer today?

          Ms. Warren: We wish to be afforded an either [sic] order to show cause or an
                      evidentiary hearing.


                                                  -16-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 17 of 30. PageID #: 6432



           The Court:     So, then, why did you file the motion for a continuance at 4:00 yesterday
                          afternoon because you said that you had sudden computer server issues
                          disrupting access to documents you wanted to use for today?

           Ms. Warren: That’s correct.

           The Court:     Well, what are those documents?

           Ms. Warren: I’m sorry?

           The Court:     Where are those documents?

           Ms. Warren: Your honor, those are attorney-client communicate – work product
                       communications in terms of outlining some of these cases.

  (Id. at p. 36.)

           The final matter discussed was NPF’s liability for attorneys’ fees and costs under

  Paragraph 14 of the Non-Disclosure Agreement between NPF and Sy Dawgs. Paragraph 14

  reads:

           In any action at law or in equity to enforce any of the provisions or rights under
           this agreement, the unsuccessful party in such litigation, as determined by the
           Court in a final judgment or decree, shall pay the successful party or parties all
           costs, expenses, and reasonable attorneys’ fees incurred therein by such party or
           parties, including without limitation such costs, expenses and fees on any appeals,
           and if such successful party shall recover judgment in any such action or
           proceeding, such costs, expenses, and attorneys’ fees shall be included as part of
           such judgment.

  (Id. at p. 37-38.)

           Ms. Warren argued that NPF’s dismissal of this case with prejudice does not make Sy

  Dawgs successful in this case; that the Buchalter Law Firm and its attorneys were not a party to

  the Agreement; and, that Buchalter tried to withdraw from the case following the Magistrate

  Judge’s Report and Recommendation in order to brief issues regarding the Buchalter Law Firm’s

  liability for attorneys’ fees and costs. When asked by the Court “if NPF is on the hook or

  responsible based on that paragraph contractually,” Ms. Warren stated, “NPF is the party


                                                  -17-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 18 of 30. PageID #: 6433



  responsible contractually.” (Id. at pp. 38-39.)

         At the close of the hearing, the Court granted the Parties an additional two weeks to file

  proposed findings of fact and conclusions of law. The Parties filed their additional briefing on

  March 5, 2021. (Docket #s 259, 260 and 261.)

  II.    Standard of Review for a Magistrate Judge’s Report and Recommendation.

         The applicable district court standard of review for a magistrate judge’s report and

  recommendation depends upon whether objections were made to the report. When objections

  are made to a report and recommendation of a magistrate judge, the district court reviews the

  case de novo. FED. R. CIV. P. 72(b) provides:

         The district judge must determine de novo any part of the magistrate judge’s
         disposition that has been properly objected to. The district judge may accept,
         reject, or modify the recommended disposition; receive further evidence; or
         return the matter to the magistrate judge with instructions.

  III.   Discussion.

         A.      Attorneys’ Fees and Costs Pursuant to the Terms of the Parties’ Agreements.

         As set forth above, Paragraph 14 of the Parties’ Non-Disclosure and Non-Competition

  Agreement reads as follows:

         In any action at law or in equity to enforce any of the provisions or rights under
         this agreement, the unsuccessful party in such litigation, as determined by the
         Court in a final judgment or decree, shall pay the successful party or parties
         all costs, expenses, and reasonable attorneys’ fees incurred therein by such
         party or parties, including without limitation such costs, expenses and fees on
         any appeals, and if such successful party shall recover judgment in any such
         action or proceeding, such costs, expenses, and attorneys’ fees shall be included
         as part of such judgment.

  (Emphasis added.)

         On July 5, 2019, NPF filed its Motion for Voluntary Dismissal with Prejudice pursuant to

  Fed. R. Civ. P. 41(a)(2). Fed. R. Civ. P. 41(a)(2), reads, in pertinent part, as follows:


                                                    -18-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 19 of 30. PageID #: 6434



                 Rule 41. Dismissal of Actions

                 (a)     Voluntary Dismissal.

                         (1) By the Plaintiff.

                         (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,
                         and 66 and any applicable federal statute, the plaintiff may dismiss
                         an action without a court order by filing:

                                 (I) a notice of dismissal before the opposing party serves
                                 either an answer or a motion for summary judgment; or

                                 (ii) a stipulation of dismissal signed by all parties who have
                                 appeared.

                         (2) By Court Order; Effect. Except as provided in Rule 41(a)(1),
                         an action may be dismissed at the plaintiff’s request only by court
                         order, on the terms that the court considers proper . . . Unless the
                         order states otherwise, a dismissal under this paragraph (2) is
                         without prejudice.

         Fed. R. Civ. P. 41(a)(2) is virtually identical to Ohio Civ. R. 41(A)(2). Under both Ohio

  and Federal law, a dismissal with prejudice by court order is an adjudication of the case on its

  merits, changing the legal relationship between the parties. See Bridgeport Music, Inc. v.

  London Music, U.K., 226 Fed. Appx. 491 (6th Cir. Tenn. 2007); Highway Equip. v. FECO, Ltd.,

  469 F.3d 1027 (Fed. Cir. 2006)2; Claiborne v. Wisdom, 414 F.3d 715 (7th Cir. Ind. 2005)(“This


   2
    As stated in Highway Equipment:

           [T]he voluntary filing of the covenant in this case was designed to be judicially
           enforceable and was the basis for the court’s order dismissing the claims with
           prejudice. . . . The district court’s determination to dismiss the remaining
           controversy with prejudice evidently was prompted by the fact that Highway
           Equipment had prosecuted the case against FECO through the final pretrial
           conference to the eve of trial without any explanation of why the covenant was
           only then filed with the court. In exercising its discretion and dismissing the case
           with prejudice, following and in light of the covenant, the district court
           extinguished Highway Equipment’s ability to sue again on those claims. To hold
           that in this circumstance, there has been no disposition on the merits would
           undermine the purpose of Rule 41 to encourage a plaintiff’s voluntary dismissal

                                                  -19-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 20 of 30. PageID #: 6435



  order effects a material alteration of her legal relationship with the other parties because it

  terminates any claims she may have had against them arising out of this set of operative facts.”);

  Manohar v. Massillon Community Hosp., 122 Ohio App. 3d 715, 719; 702 N.E.2d 937 (5th Dist.

  Ct. App. 1997)(citing Griggy v. Eichler, Case No. 1533, 1986 Ohio App. Lexis 8268 (11th Dist.

  Ct. App. Sept. 12, 1986)). A voluntary dismissal with prejudice renders the opposing party a

  prevailing party. Highway Equip., 469 F.3d 1027, 1035-36; Claiborne, 414 F.3d 715, 719.

         NPF filed its motion to voluntarily dismiss its case with prejudice 18 months after the

  Complaint was filed, after repeatedly obstructing the discovery process in this case and failing to

  meaningfully participate and move this case forward, and on the eve of a ruling on Sy Dawgs’

  Motions to Dismiss. On July 12, 2019, the Court issued an Order granting NPF’s Motion, and

  dismissed the case with prejudice. The purpose of Rule 41 is to encourage a plaintiff’s voluntary

  dismissal in order to avoid prejudice to the Parties. Rule 41 was not intended as an escape

  clause, allowing parties to avoid the repercussions of discovery abuses; to avoid the potential of

  an unfavorable decision after protracted, fruitless litigation; or, to evade contractual agreements

  which would otherwise render them financially responsible for the expenses associated with

  litigation. The Court’s dismissal with prejudice is an adjudication of NPF’s case against Sy

  Dawgs on the merits.

         The Parties’ fee-shifting agreement requires the “unsuccessful party” to pay the



           under such terms as to avoid prejudice. Such a holding would imply that the only
           way for a defendant to obtain a disposition on the merits would be to oppose a
           dismissal and proceed to litigation on the merits, and would encourage the
           litigation of unreasonable or groundless claims.

   Highway Equip., 469 F.3d 1027, 1034-35.



                                                   -20-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 21 of 30. PageID #: 6436



  “successful party” all expenses, costs and reasonable attorneys’ fees. The Parties agreed during

  oral argument that “prevailing” is equivalent to “successful.” Accordingly, as the prevailing

  party in this litigation, Sy Dawgs was the successful party. Further, as anticlimactic as it may be

  to reach the point of a dispositive motion ruling only to have NPF abandon its case, it must be

  recognized Sy Dawgs successfully defended itself in this case from the outset. NPF never got

  the temporary restraining order it had sought in its three Complaints; NPF lost on its Preliminary

  Injunction Motion and its Petition for a Writ of Mandamus; was compelled twice to produce

  discovery; and, was sanctioned for non-compliance with a court order. Given the facts and

  circumstances in this case, as set forth in great detail by the Magistrate Judge, Sy Dawgs was the

  “successful” party, and the mere fact that NPF played the final card does nothing to persuade the

  Court otherwise.

         For the foregoing reasons, the Court departs from the recommendation of the Magistrate

  Judge and finds that NPF, the unsuccessful party, is liable to Sy Dawgs, the successful party,

  under Paragraph 14 of the Parties’ Non-Disclosure and Non-Competition Agreement, for all of

  the costs, expenses and reasonable attorneys’ fees incurred while litigating this case.

         B.      Rule 37 Sanctions Against NPF.

         Fed. R. Civ. P. 37(d) authorizes the Court to impose sanctions for a wide variety of

  discovery misconduct. Rule 37(d) reads in pertinent part as follows:

                 (1) In general.

                         (A) Motion; Grounds for Sanctions. The court where the action is
                         pending may, on motion, order sanctions if:

                                   (i) a party or a party’s officer, director, or managing agent –
                                   or a person designated under Rule 30(b)(6) or 31(a)(4) –
                                   fails, after being served with proper notice, to appear for
                                   that person’s deposition; or


                                                    -21-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 22 of 30. PageID #: 6437



                               (ii) a party, afer being properly served with interrogatories
                               under Rule 33 or a request for inspection under Rule 34,
                               fails to serve its answers, objections, or written response.

                        (B) Certification. A motion for sanctions for failing to answer or
                        respond must include a certification that the movant has in good
                        faith conferred or attempted to confer with the party failing to act
                        in an effort to obtain the answer or response without court action.

                (2) Unacceptable Excuse for Failing to Act. A failure described in Rule
                37(d)(1)(A) is not excused on the ground that the discovery sought was
                objectionable, unless the party failing to act has a pending motion for a
                protective order under Rule 26(c).

                (3) Types of Sanctions. Sanctions may include any of the orders listed in
                Rule 37(b)(2)(A)(i)-(vi). Instead of or in addition to these sanctions the
                court must require the party failing to act, the attorney advising that party,
                or both to pay the reasonable expenses, including attorney’s fees, caused
                by the failure, unless the failure was substantially justified or other
                circumstances make an award of expenses unjust.

         The Magistrate Judge concluded as follows, recommending Sy Dawgs’ Motion for Fees

  and Costs be granted pursuant to Rule 37 as discovery sanctions.:

                  NPF and its attorneys failed to cooperate in discovery at least due to their
         willfulness and fault, and possibly their bad faith. The SY Dawgs were seriously
         prejudiced by NPF’s failure to cooperate in discovery. The docket highlights set forth
         earlier in this report and recommendation paint only part of the picture of the problems
         the SY Dawgs faced due to NPF’s repeated discovery intransigence. The warnings from
         the Court about possible sanctions couldn’t be any clearer. The District Court posed the
         question of whether lesser sanctions could be imposed short of dismissal, even gave
         NPF’s lawyers time to brief the issue. No briefing was forthcoming except for a repeat of
         NPF’s insistent denial of having done nothing wrong. No accommodation was ever
         reached.

                After reviewing the record in this case and hearing argument from the parties’
         counsel on the SY Dawgs’ pending motion, I find that the numerous discovery violations
         committed by NPF and its lawyers as set forth by the SY Dawgs during the May 23, 2019
         hearing before the District Judge, reiterated during oral argument before me on July 13,
         2019, and highlighted in the SY Dawgs’ written submissions in conjunction with their
         pending motion did in fact occur. I further find that those violations, all of which
         implicated both NPF and its lawyers, continued unabated notwithstanding the District
         Court’s orders requiring NPF’s compliance with the SY Dawgs’ discovery requests,
         requests made by the District Court, and the federal discovery rules governing civil cases.
         For these foregoing reasons, I recommend that the District Judge grant the SY Dawgs’

                                                     -22-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 23 of 30. PageID #: 6438



         pending motion.

         Magistrate Judge Baughman throughly and comprehensively analyzed this issue and the

  Court agrees with the Magistrate Judge’s conclusion that Sy Dawgs is entitled to attorneys’ fees

  and costs in this case from NPF as Rule 37 sanctions for discovery misconduct.3

         C.      Joint and Several Liability.

         The Buchalter Law Firm and its attorneys argue that Sy Dawgs failed to demonstrate that

  sanctions against Buchalter and its attorneys are appropriate and, that if the Court is inclined to

  impose sanctions against Buchalter and its attorneys, due process requires notice and an

  opportunity to be heard.

          “At its most basic level, the Supreme Court has said, ‘due process’ means ‘notice and

  opportunity for [a] hearing appropriate to the nature of the case.’” Prime Rate Premium Fin.

  Corp. v. Larson, 930 F.3d 759, 770 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339

  U.S. 306, 313 (1950)). In this Circuit, there is no requirement that a full evidentiary hearing be



   3

            The Magistrate Judge also analyzed the issue of whether SY Dawgs should be
   awarded attorneys' fees pursuant to this Court's inherent authority to sanction bad faith
   conduct, ultimately concluding that awarding attorneys' fees as sanctions for discovery
   misconduct was a better fit under the facts and circumstances of this case. Considering
   the pervasive misconduct of NPF and the Buchalter attorneys in this case, the Court is
   inclined to award fees under its inherent powers. Three things are particularly troubling
   for the Court – the Buchalter attorneys' failure to follow even the most basic rules,
   principles and norms of discovery; questions regarding the Buchalter attorneys'
   truthfulness in their representations to the Court; and, the fact that NPF and the Buchalter
   attorneys filed this case February 2, 2018 and continued to string Sy Dawgs and the
   Court along for almost a year and a half, with no indication that it could substantiate any
   of its claims, only to jump ship when the possibility of an unfavorable ruling was
   imminent. However, the Court respects that Magistrate Judge's thoughtful analysis on
   this issue and an award of attorneys fees under both the Parties' Non-Disclosure and
   Non-Competition Agreement and Rule 37 fully compensates Sy Dawgs for the attorneys'
   fees, costs and expenses incurred in this case.


                                                  -23-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 24 of 30. PageID #: 6439



  held before imposing sanctions - what is required is that an attorney receive fair notice and a

  meaningful opportunity to respond to the allegations against them. KCI USA, Inc. v. Healthcare

  Essentials, Inc., 797 Fed. Appx. 1002, 1007 (6th Cir. Ohio 2020)(citing Wilson-Simmons v. Lake

  Cty. Sheriff’s Dep’t, 207 F.3d 818, 822 (6th Cir. Ohio 2000)); Metz v. Unizan Bank, 655 F.3d

  485, 491-92 (6th Cir. Ohio 2001).

         In KCI, the Sixth Circuit held that “‘[w]hile formal notice detailing the penalties’ is not

  required, KCI or the court had to provide notice that sanctions were being sought against the

  individual attorneys and not just the firm.” KCI, 797 Fed. Appx. 1002, 1006 (quoting Banner v.

  City of Flint, 99 F. App’x 29, 37 (6th Cir. Mich. 2004); see also Wilson-Simmons v. Lake Cty.

  Sheriff’s Dep’t, 207 F.3d 818, 822-23 (6th Cir. Ohio 2000)). A show cause order is “one

  mechanism that gives an individual ‘specific notice of the sanctioning authority being considered

  and the conduct alleged to be sanctionable.’” KCI, 797 Fed. Appx. 1002, 1006 (quoting Cook v.

  Am. S.S. Co., 134 F.3d 771, 775 (6th Cir. Mich. 1998); see also Wilson-Simmons, 207 F.3d 818,

  822-23). “Likewise, notice from an opposing party would suffice.” KCI, 797 Fed. Appx. 1002,

  1006. “The ‘adequacy of notice and hearing . . . turns, to a considerable extent, on the

  knowledge which the circumstances show such party may be taken to have of the consequences

  of his own conduct.’” Id. at 1007 (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 632 (1962).

  “Due process ‘is a flexible concept and the particular procedural safeguards required will vary

  depending upon all circumstances.’” Id. (quoting Cook, 134 F.3d 771, 775). In KCI the Court

  noted that even a chance to file responsive briefing – which the sanctioned attorneys in KCI did

  not have – could have provided the necessary procedural safeguards. KCI, 797 Fed. Appx. 1007.

         Buchalter and its attorneys argue that they did not have notice or an opportunity to be

  heard with regard to the issue of their joint and several liability with NPF for discovery


                                                  -24-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 25 of 30. PageID #: 6440



  sanctions. However, as reflected in the Docket and detailed in the Magistrate Judge’s Report

  and Recommendation, that is not true. The Court repeatedly informed the Parties that it would

  revisit the issue of sanctions sought by Sy Dawgs when this case concluded.4 The Buchalter

  attorneys were Counsel of record at all times relevant to the instant Motion and filed a brief in

  opposition each time a motion for sanctions was filed by Sy Dawgs. When NPF eventually

  moved to dismiss its case with prejudice, Sy Dawgs filed its Motion for Fees and Costs, included

  in which was a request for attorneys’ fees, expenses and costs as discovery sanctions pursuant to

  Fed. R. Civ. P. 37. In its Motion for Fees and Costs, Sy Dawgs expressly asked that the Court,

  “sanction NPF and its counsel for the misconduct in this case.”

         During the hearing on Sy Dawgs’ Motion, the Magistrate Judge confirmed, on the record

  and with Buchalter attorneys participating, that Sy Dawgs sought sanctions against both NPF

  and its Counsel. Counsel for Sy Dawgs indicated it sought sanctions against “NPF, its parent

  entity NPF Media, and the Buchalter Law Firm.” (Docket #238 at p. 19.) Finally, as quoted

  above, in his Report and Recommendation, the Magistrate Judge concluded, after an extremely

  thorough review and analysis, that “NPF and its attorneys failed to cooperate in discovery.”

  (Emphasis added.) The Magistrate Judge recommended “that NPF and its lawyers” be required

  to pay for NPF’s discovery violations as a sanction under Fed. R. Civ. P. 37. Thus, NPF,

  Buchalter and the individual Buchalter attorneys of record in this case were on notice that Sy

  Dawgs sought to recoup its attorneys’ fees, expenses and costs in this case from both NPF and its

  attorneys for the amounts incurred once Buchalter assumed representation.

         Furthermore, NPF, Buchalter and its attorneys have been given repeated and ample


   4

          In each of its Motions, Sy Dawgs' detailed its efforts to resolve the discovery
   issues without court action. Fed. R. Civ. P. 37(d)(1)(B).

                                                  -25-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 26 of 30. PageID #: 6441



  opportunities to be heard relative to the issue of discovery sanctions in this case. NPF, through

  Buchalter, filed opposition briefs in response to each of Sy Dawgs’ earlier motions for sanctions

  related to the discovery process; filed an opposition brief to Sy Dawgs’ Motion for Fees and

  Costs; and, participated in the hearing on Sy Dawgs’ Motion for Fees and Costs before

  Magistrate Judge Baughman. Then, once the Magistrate Judge issued his Report and

  Recommendation, NPF, through Buchalter, filed “Plaintiff’s Objections to the Magistrate

  Judge’s Report and Recommendation;” “Buchalter’s Supplemental Objections to the Report and

  Recommendation;” and, “Buchalter’s Reply in Support of its Supplemental Objections to the

  Report and Recommendation.” Following this inordinate amount of post-Report and

  Recommendation briefing permitted by the Court, the Court promptly set “a hearing regarding

  the issue of the Buchalter Law Firm’s liability for fees and costs,” in order to ensure a full and

  fair opportunity to be heard.

         NPF relies heavily on the Sixth Circuit decision in KCI. However, KCI is factually

  distinguishable given the fact that the individual attorneys in KCI had no notice that sanctions

  were being sought or might be imposed against them; had withdrawn from the case 18 months

  prior to being sanctioned; and, had no opportunity to file responsive briefing or address the Court

  prior to sanctions being imposed. In this case, the Buchalter attorneys were actively involved in

  the litigation of this case at all times relevant to SY Dawg’s Motion for Fees and Costs. The

  collective misconduct of the Buchalter attorneys throughout the course of discovery in this case

  has been thoroughly established and Buchalter and its attorneys were on notice that Sy Dawgs

  sought to hold them jointly and severally liable with NPF for Rule 37 sanctions and have had

  many opportunities to address the Court regarding the same.

         The Court agrees with the Magistrate Judge’s findings regarding the conduct of NPF and


                                                  -26-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 27 of 30. PageID #: 6442



  its attorneys throughout discovery in this case, and agrees with the Magistrate Judge’s

  determination that NPF and its attorneys should be held jointly and severally liable for discovery

  sanctions. Accordingly, for the reasons set forth in the Magistrate Judge’s Report and

  Recommendation, the Court finds that, pursuant to Rule 37, NPF, along with Buchalter and the

  Buchalter attorneys of record in this case, shall be jointly and severally liable for the attorneys’

  fees, expenses and costs related to the well-documented discovery violations in this case.

         D.      Calculation of Amounts Due.

         The Court agrees with Magistrate Judge Baughman’s findings that the billing rates

  charged by Sy Dawgs’ counsel were reasonable and in line with market rates, and also with the

  finding that none of the entries reflect excessive time spent on the tasks described therein.

  Despite having several opportunities to do so, NPF and Buchalter did not challenge the billing

  rates or the reasonableness of the hours expended, only that certain entries should not be counted

  under the category of discovery expense.5


   5

           NPF’s position in this case has consistently been that it owes Sy Dawgs nothing
   as far as attorneys’ fees and costs. Prior to the Magistrate Judge’s hearing on Sy Dawgs’
   Motion for Fees and Costs, Sy Dawgs provided the Court and opposing Counsel with
   documentation of its billing rates, fees, expenses and costs. (See Docket #239 at p. 36;
   Docket #235 at p. 1.) Individual billing entries were not addressed during the hearing
   before the Magistrate Judge. In its Objections to the Magistrate Judge’s Report and
   Recommendation, NPF argued that it “was not afforded an opportunity to argue
   regarding specific time entries because the Court had not yet made a determination
   whether any fees were owed” and “did not invite argument on specific time entries.”
   (Docket #241 at pp. 2-3.) NPF set forth several time entries as not being discovery
   related. However, each of the entries listed involves discovery and, as set forth in the
   Magistrate Judge’s Report and Recommendation, each entry was carefully analyzed and
   a significant overall reduction was made to avoid over-counting. NPF and Buchalter
   were provided with Sy Dawgs’ billing documentation prior to the hearing before the
   Magistrate Judge, participated in the hearing before the Magistrate Judge and filed
   Objections to the Report and Recommendation, each providing an opportunity for NPF
   and Buchalter to challenge Sy Dawgs’ fees and costs. Further, as set forth above, this
   Court was generous in allowing additional post- Report and Recommendation briefing,

                                                   -27-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 28 of 30. PageID #: 6443



         As set forth above, this Court finds that pursuant to Paragraph 14 of the Parties’ Non-

  Disclosure and Non-Competition Agreement, NPF, as the unsuccessful party to this litigation, is

  liable for the entire amount of fees and costs incurred by Sy Dawgs, the successful party in this

  case, totaling $480,546.85. This includes all amounts from the discovery and post-discovery

  stages of this case. (See Docket #260-1, Affidavit of William Harter at Paragraphs 6 and 7

  detailing fees and costs incurred.)

         Furthermore, of that amount, and for the reasons stated above, the Court adopts the

  Magistrate Judge’s well-reasoned and thoroughly analyzed recommendation that NPF, along

  with Buchalter and the Buchalter attorneys of record on this case, be held jointly and severally

  liable for attorneys’ fees, expenses and costs. Magistrate Judge Baughman conducted an

  extremely thorough and detailed review of the attorneys’ fees and costs incurred by Sy Dawgs’

  in this case; narrowed the attorneys’ fees and costs to those incurred during discovery, while

  represented by the Buchalter attorneys; and, reduced that amount, as stated therein, to ensure no

  “over-counting.” The Court agrees with the Magistrate Judge’s reduction of fees, expenses and

  costs incurred during discovery. However, no such reduction should be applied for amounts

  billed from July 2019 going forward, when NPF voluntarily dismissed its case with prejudice

  and the Parties began litigating the issue of liability for attorneys’ fees, expenses and costs.

  Accordingly, NPF, Buchalter and the Buchalter attorneys of record are hereby jointly and

  severally liable for attorneys’ fees, expenses and costs in the amount of $287,248.77, plus pre-

  judgment interest, and post-judgment interest to accrue starting 30 days from the date of this



   along with an additional hearing specifically to address the issue of fees and costs and the
   opportunity to submit proposed findings of fact and conclusions of law. Thus, despite
   having multiple avenues to do so, NPF and the Buchalter attorneys presented no
   substantive challenge to Sy Dawgs’ documentation of its billing rates, fees, expenses and
   costs.

                                                   -28-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 29 of 30. PageID #: 6444



  Order, as calculated in the manner set forth in 28 U.S.C. § 1961.6

  IV.    Conclusion.

         Magistrate Judge Baughman’s Report and Recommendation (Docket #239) is hereby

  ADOPTED IN PART AND MODIFIED IN PART.

         For the reasons stated above, Sy Dawg’s Motion for Fees and Costs (Docket #212) is

  GRANTED as follows:

         NPF is liable to Sy Dawgs for attorneys’ fees, expenses and costs in the amount of

  $480,546.85, pursuant to Paragraph 14 of the Parties’ Non-Disclosure and Non-Competition

  Agreement.

         Of that amount, NPF, Buchalter and the Buchalter attorneys of record are hereby jointly

  and severally liable for attorneys’ fees, expenses and costs in the amount of $287,248.77, plus

  pre-judgment interest, and post-judgment interest to accrue starting 30 days from the date of this

  Order, as calculated in the manner set forth in 28 U.S.C. § 1961, as discovery sanctions.




   6

           The final attorney fees and costs were calculated as follows. The pre-dismissal
   fees and costs total $254,770.55. In accordance with the Magistrate's Recommendation,
   approximately 75% of this amount is attributable to discovery, resulting in discovery
   sanctions in the amount of $191,077.91 for this period. Counsel for Defendants attested
   that Defendants have incurred $134,136.00 in attorney fees and costs from May 2019
   through the end of February 2021. (ECF #260-1, at 2). The amounts accrued in May and
   June of 2019 ($29,475.14 and $8490.00 respectively) have already been accounted for in
   the Magistrate's spreadsheet and included in the above calculation of pre-dismissal fees
   and costs. (ECF #239-1, at 2). The amounts accrued from July 2019 through June 2020
   are also listed in the Magistrate's spreadsheet and included in the Court's calculation of
   post-dismissal fees and costs. (ECF #239-1, at 2). Therefore, the additional amount
   attributable to the time period of July 2020 through February 2021 is $61,072.86. This
   results in a total of $96,170.86 in post-dismissal fees and costs. This amount is entirely
   attributable to addressing the sanctions sought for the prior discovery abuses, and will be
   awarded in full. Thus, sanctions will be awarded in the amount of $287,248.77, plus pre-
   and post- judgment interest.


                                                 -29-
Case: 1:18-cv-00277-DCN Doc #: 262 Filed: 05/07/21 30 of 30. PageID #: 6445



        IT IS SO ORDERED.


                                       s/Donald C. Nugent
                                       DONALD C. NUGENT
                                       Senior United States District Judge


        DATED: May 7, 2021




                                        -30-
